Citation Nr: 0832344	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-34 294	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

Entitlement to an initial disability rating in excess of 
30 percent from January 1997, and a disability rating in 
excess of 50 percent from September 2005, for post-traumatic 
stress disorder (PTSD).

Entitlement to a disability rating in excess of 10 percent 
for a low back disability.

Entitlement to a compensable disability rating for residuals 
of a left mastectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from February 1970 to January 
1972, including ten months of combat service in Vietnam.  He 
has been awarded multiple decorations, including that Air 
Medal with "V" device, the Bronze Star Medal, and the 
Vietnam Campaign Medal, among others, for his service in 
Vietnam.

In November 2007, the veteran filed a claim for entitlement 
to service connection for diabetes mellitus.  This claim is 
referred to the RO for appropriate action.

The veteran presented sworn testimony in support of his 
claims during a hearing before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing has been 
associated with the veteran's claims file.

The issues of entitlement to a disability rating in excess of 
30 percent from January 1997, and in excess of 50 percent 
from September 2005, for post-traumatic stress disorder 
(PTSD); and entitlement to a disability rating in excess of 
10 percent for a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's left mastectomy residuals include soft tissue 
damage affecting an area exceeding six square inches, but 
less than twelve square inches.  


CONCLUSION OF LAW

A 10 percent disability rating, but no higher, is warranted 
for left mastectomy residuals.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements in a 
letter of September 2003 prior to the initial adjudication of 
his claims.  

The RO provided the veteran with the regulatory provisions 
governing the assignment of disability ratings, as well as 
the substance of the regulation pertaining to the VA's duties 
to notify and assist in a Statement of the Case dated in 
September 2005.  The veteran was informed of the law 
governing the assignment of disability ratings and effective 
dates in a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the RO 
certified the veteran's claim to the Board of Veterans' 
Appeals (Board) prior to the promulgation of Vazquez-Flores, 
so the veteran has not received written notice specifically 
tailored to this precedent.  However, review of the hearing 
transcript reveals some discussion of these matters during 
the hearing.  Furthermore, review of the veteran's written 
contentions shows that he demonstrates actual understanding 
of these requirements and has tailored his arguments to show 
the effects of his disabilities upon his daily life and 
functioning.  Thus, in light of the circumstances, the Board 
holds that this deficiency is not prejudicial to the 
veteran's appeal as to the issue resolved below.  

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claim.  The veteran has availed 
himself of the opportunity to testify during a hearing on 
appeal.  We are satisfied that all relevant evidence 
pertaining to the issue decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran had a cyst of some sort removed 
from his left breast area during service.  Following the 
surgery, he experienced an increase in size in the left 
breast.  No etiology for the increase was identified and the 
diagnosis of left gynecomastia was assigned.  A second 
surgery was then accomplished to reduce the area.  

Following the veteran's discharge from service, service 
connection for residuals of the surgery was awarded, and a 
10 percent disability rating was assigned, apparently on 
account of some loss of sensation in the area.  The 
10 percent was reduced to 0 percent, in a June 1977 rating 
decision.  The veteran did not dispute the reduction at that 
time, and the disability has been rated as 0 percent 
disabling since then.

In support of his current claim for an increased disability 
rating, the veteran contends a compensable disability rating 
is warranted for residuals of a left mastectomy.  He asserts 
that he has decreased sensation in the area; that the area is 
depressed, as compared with the right side; and that he 
suffers from itching in the area.

The current, noncompensable disability rating has been 
assigned under the provisions of Diagnostic Code 7805, which 
provides that scars can be rated based upon the resulting 
limitation of function of the affected part.  In this case, 
however, the veteran does not have any limitation of left 
breast function which is considered compensable under the 
rating schedule.  Itching which is unrelated to a skin 
disease is not a compensable disability under the rating 
schedule.  See 38 C.F.R. § 4.118.  Similarly, loss of 
sensation in the left breast area is not a compensable 
disability under the rating schedule, as no disability rating 
is provided for peripheral or sensory nerves in the chest or 
trunk area under the provisions of 38 C.F.R. § 4.124a.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The only identified impairment which may be compensable under 
the rating criteria is related to the loss of soft tissue in 
the area of the mastectomy.  It would appear that subsequent 
to the surgery, the veteran now has less tissue mass in the 
area of the left breast than the right breast, resulting in 
an uneven appearance.  

The report of an April 2004 VA muscle examination reflects 
that the muscles affected by the surgery were the left 
pectoralis major and group XX.  Although the muscles were 
affected, there was no functional limitation identified, as 
the muscle strength was good, there were no adhesions, and no 
muscle herniation.  The examiner noted that the affected 
muscle groups could move through normal range with sufficient 
comfort, endurance, and strength to accomplish the activities 
of daily living.  

The report of an April 2004 skin examination reflects that 
the veteran complained of itching in the region of the scar, 
which was 8 cm long.  The left nipple and the area above the 
scar were depressed in a horizontal plane.  There was no pain 
in the scar, no adherence of the scar to the underlying 
tissue, no irregular, atrophic, shiny or scaling area of the 
skin.  The scar was stable.  The skin examiner specified that 
there was no limitation of motion or other limitation of 
function caused by the scar.

During the April 2008 hearing on appeal, the undersigned was 
able to view the veteran's scar, as well as the unaffected 
right side of his chest.  Upon visualization, the left breast 
was obviously different from the right, with the left nipple 
and the area around it depressed from apparent tissue loss.  

Diagnostic Code 7801 provides that scars not on the head, 
face, or neck, that are deep (a deep scar is defined as one 
associated with underlying soft tissue damage) or that cause 
limited motion and involve an area or areas exceeding six 
square inches are rated as 10 percent disabling.  A 
20 percent rating is assigned when the area of the scar 
exceeds twelve square inches.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 and Note 2.  

The symptoms observed during the hearing have been linked to 
the left mastectomy during service.  As the observed 
depressed area was approximately 6 square inches in diameter, 
the Board finds that a 10 percent disability rating may be 
assigned under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  For the purpose of providing the 
veteran with the highest disability rating allowable under 
the various provisions which may be applicable, the 
Diagnostic Code under which he is evaluated should be changed 
to Diagnostic Code 7801.  In the absence of any other 
compensable functional impairment or a larger scar area, a 
higher disability rating is not warranted.


ORDER

A 10 percent disability rating for residuals of a left 
mastectomy is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a veteran, such as this one, who is 
seeking a higher disability rating.  We note that the Court 
issued this decision after the most recent RO adjudication of 
the veteran's appeal.  Nevertheless, applying these new 
principles to the present case, the Board finds that although 
the veteran has been provided with some notification as to 
his PTSD claim and his low back claim, it does not meet the 
requirements set forth in Vazquez-Flores v. Peake.  In this 
regard, the letters did not include at least a general 
description of the criteria necessary to demonstrate 
entitlement to a higher rating; i.e., a worsening or increase 
in severity of the disability; and the effect that worsening 
has on the claimant's employment and daily life.  Further, he 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
The notice must provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, a remand 
to provide adequate pre-decisional notice as to these 
elements of his claims is required.

Service connection for PTSD was granted in a rating decision 
of May 2004, and the veteran perfected a timely appeal as to 
the disability rating assigned.  An effective date of January 
1997 was assigned on the basis that a clear and unmistakable 
error had been committed in a prior March 1998 rating 
decision.  The VA is required to consider the level of the 
veteran's impairment throughout the entire appeal period, 
from January 1997 to the present.  O'Connell v. Nicholson, 21 
Vet. App. 89 (2007).  As reflected on the title page, a 
30 percent disability rating.   

Review of the records reveals, however, that complete medical 
records reflecting the veteran's impairment due to PTSD 
during the pertinent time period have not been obtained for 
review.  According to medical records contained in the file, 
the veteran participated in a VA intensive PTSD program in 
1996.  These records are particularly relevant to the issue 
of the appropriate rating to be assigned beginning in 1997 as 
there is very little contemporaneous information from that 
time in the record and they likely reflect the veteran's 
condition at that point.  

Additionally, the veteran has apparently received regular VA 
treatment for his PTSD symptoms since that time.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  To the extent that he receives regular VA 
treatment, including physical therapy, for his low back 
disability, these records should be obtained for review also.

Lastly, because the veteran contends that both his PTSD and 
his low back disability have worsened since the most recent 
VA examinations were conducted, the Board holds that after 
the records requested above have been obtained, new VA 
examinations should be conducted to obtain current diagnostic 
impressions regarding the severity of his disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification actions required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, as 
interpreted by Vazquez-Flores, are fully 
complied with and satisfied, to include 
informing him that he may submit evidence 
showing the effects of any worsening or 
increase in severity upon his employment and 
daily life, providing at least a general 
description of the criteria necessary to 
demonstrate entitlement to a higher rating, 
and providing examples of the types of 
medical and lay evidence that he may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See also 38 C.F.R. 
§ 3.159.  

2.  The RO should obtain all records of the 
veteran's participation in a 1996 VA 
treatment program for PTSD, (apparently at 
the Brooklyn VA Medical Center).  The veteran 
should be asked to identify the dates and 
places of PTSD treatment since that time to 
the present, and copies of these records 
should be obtained.  Likewise, copies of the 
records of VA treatment for the veteran's 
back since 2006 should be obtained.  

3.  The veteran should be afforded VA 
examinations to identify his current symptoms 
and the current level of functional 
impairment resulting from his PTSD and his 
low back disability.  The claims folder, 
including the records requested above, must 
be made available to the examiners for review 
before the examinations.  All tests and 
studies deemed helpful by the examiners 
should be conducted in conjunction with the 
examinations.  The examiners are requested to 
clearly identify all current symptomatology 
arising from the service-connected 
disabilities and to comment upon the effect 
of each disability upon the veteran's 
employability.  The complete rationale for 
all opinions expressed should be fully 
explained.

4.  After the development requested above has 
been completed, the RO should again review 
the record.  If either benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


